DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 7/14/2021 wherein claim 1 has been amended and claim 4 has been cancelled.
Claims 1-3 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 7/14/2021 regarding the rejection of claims 1-3 made by the Examiner under 35 USC 103 over Mathe et al. (US 2014/0037552) in view of Sanjukta et al. (JCS, Farady Trans, 1, 1983, 79, 1513-1522 have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 4/14/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  It is not obvious to use the hydrate of Sanjukta and apply it to Mathe given that the references use different forms of Prussian Blue.
In response to A, it is acknowledged that the Prussian blue used by Sanjukta is of a different formula than the Prussian Blue used by Mathe. Sanjukta provides a Prussian blue having a formula Fe43+[Fe(II)(CN)6] nH2O where n can be 4, 8, 14 and anhydrous whereas Mathe provides a Prussian Blue having a formula KCa[Fe(III)(CN)6]. As noted in the previous office action, Mathe while teaching the same chemical structure as that claimed, fails to teach whether the compound is hydrated and if so, to what degree. However, despite the differing chemical structures between Mathe and Sanjukta, the fact remains that both chemical compounds are considered Prussian Blue and share chemical similarities (FeCN) and so, absent evidence to the contrary, it would have been obvious to one of ordinary 

Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathe et al. (US 2014/0037552) in view of Sanjukta et al. (JCS, Farady Trans, 1, 1983, 79, 1513-1522).
Mathe provides a Prussian Blue based nanoparticle. Mathe provides that the composition is to comprise a metal core comprising one or more Prussian Blue compounds of formula 
    PNG
    media_image1.png
    24
    115
    media_image1.png
    Greyscale
wherein A may be K, M may be Fe, M’ may be Ca (see [0029]). Mathe teaches that Prussian Blue, typically, is a ferric ferrocyanide having the formula: [Fe(III)(CN)6]3- (see [0027]). Thus, given that he generic formula teaches that the Prussian Blue compound may comprise two cations such as K and Ca, it would have been obvious to formulate a Prussian Blue nanoparticle of formula: KCa[Fe(III)(CN)6] (see instant claim 1). The nanoparticles of Mathe are 
Mathe fails to teach Prussian Blue as being a hydrate having from 1-24 associated H2O molecules.
Sanjukta is directed to hydrated forms of Prussia Blue having the formula: Fe43+[Fe(II)(CN)6] nH2O. It is taught that Prussian Blue is known to have hydrated forms where n can be 4, 8, 14 and anhydrous (see Table 2). Thus, given that it were known that various forms of hydrates are known to exist for salts of Prussian Blue, it would have been obvious to utilize a hydrate of Prussian Blue, such as where n is 4, in the formulation of Mathe with a reasonable expectation for success in producing a composition having acceptable pigment and intracellular uptake properties, absent a showing that the hydrate content of the salt is critical in some way.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially Relevant Prior Art
Pahuja et al (US 2008/0145448)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611